DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 14 March 2022 has been entered.  Claims 1, 4-5, and 7-9 remain pending in the application, with claims 2-3 and 6 having been canceled.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action dated 12 November 2021.  Additionally, Applicant’s amendments to the claims have rendered moot the claim interpretation under 35 U.S.C. 112(f) previously set forth in the Non-Final Office Action dated 12 November 2021.  Any new and/or pending objections and/or rejections can be found in the Office Action below.
Response to Arguments
Applicant’s arguments, see Pgs. 3-8 of Applicant Arguments/Remarks Made in an Amendment, filed 14 March 2022, with respect to the prior art rejections under 35 U.S.C. 102(a)(1) and/or 102(a)(2) and the prior art rejections under 35 U.S.C. 103 of independent claims 1, 8, and 9 have been fully considered and are persuasive.  The aforementioned prior art rejections of claims 1, 4-5, and 7-9 have been withdrawn. 
 
Claim Objections
Claim 1 is objected to because of the following informalities:  
on lines 14-15, it appears Applicant intended “a steering and speed” to read --the steering and the speed-- because antecedent basis for these terms has been previously established in the claim;
on line 16, it appears Applicant intended “a steering and speed” to read --the steering and the speed-- because antecedent basis for these terms has been previously established in the claim;
on lines 19-20, it appears Applicant intended “second-input device” to read --second input device-- in order to maintain consistency in claim language previously established in the claim.  
Claims 4-5 and 7 are objected to by virtue of their dependency on claim 1.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
on lines 1-3, it is respectfully suggested that Applicant amend the preamble of the claim to recite --A vehicle control method implemented by a computer mounted in a vehicle, the vehicle including a first input device that is operable by a user, a second input device that is operable by the user, and a third input device that is operable by the user, the vehicle control method comprising:--.  As currently recited, the preamble in lines 1-3 is generally narrative and the suggested language has been made in order to better clarify that the claimed method is implemented by a computer mounted in the vehicle, and the claimed method comprises the recited steps of claim 8;
on line 4, it appears Applicant intended “a vehicle” to read --the vehicle-- because antecedent basis for these terms has been previously established in the claim;
on line 9, it appears Applicant intended “a steering and speed” to read --the steering and the speed-- because antecedent basis for these terms has been previously established in the claim;
on line 9, it appears Applicant intended “the path” to read --a path-- as the term path is being recited for the first time in the claim;
on line 11, it appears Applicant intended “a steering and speed” to read --the steering and the speed-- because antecedent basis for these terms has been previously established in the claim;
on line 16, it is suggested Applicant replace “the method further causing the computer to perform” with --the vehicle control method further comprising-- in order to be consistent with the above-suggested language of the preamble; 
  on line 25, it appears Applicant intended “wherein, a second predetermined condition” to read -- wherein, when a second predetermined condition--.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
on lines 1-4, it is respectfully suggested that Applicant amend the preamble of the claim to recite --A non-transitory computer readable storage medium storing a program executed by a computer mounted in a vehicle, the vehicle including a first input device that is operable by a user, a second input device that is operable by the user, and a third input device that is operable by the user, the program, when executed by the computer, causes the computer to perform:--.  As currently recited, the preamble in lines 1-4 is generally narrative and the suggested language has been made in order to better clarify that the program, when executed by the computer, causes the computer to perform the recited steps of claim 9;
on line 5, it appears Applicant intended “a vehicle” to read --the vehicle-- because antecedent basis for these terms has been previously established in the claim;
on line 10, it appears Applicant intended “a steering and speed” to read --the steering and the speed-- because antecedent basis for these terms has been previously established in the claim;
on line 10, it appears Applicant intended “the path” to read --a path-- as the term path is being recited for the first time in the claim;
on line 12, it appears Applicant intended “a steering and speed” to read --the steering and the speed-- because antecedent basis for these terms has been previously established in the claim;
on line 17, it is suggested Applicant replace “the program further causing the computer to execute” with --the program, when executed by the computer, further causes the computer to perform-- in order to be consistent with the above-suggested language of the preamble. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites, in part, the limitation “allowing change of the path of the vehicle when the instruction is input to the third input device or the determiner determines that it is necessary to change the path in the third mode” (emphasis added) in lines 21-23.  There is insufficient antecedent basis for the limitations “the instruction” and “the determiner” in the claim.  Regarding “the instruction”, it is unclear what this instruction represents or when it would have been input.  Regarding “the determiner”, it is unclear what this determiner has been recited to represent.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, the aforementioned identified limitation is understood as --allowing change of the path of the vehicle when an instruction is input to the third input device while in the third mode or when it is determined that it is necessary to change the path according to the surrounding situation while in the third mode--. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites, in part, the limitation “allowing change of the path of the vehicle when the instruction is input to the third input device or the determiner determines that it is necessary to change the path in the third mode” (emphasis added) in lines 22-24.  There is insufficient antecedent basis for the limitations “the instruction” and “the determiner” in the claim.  Regarding “the instruction”, it is unclear what this instruction represents or when it would have been input.  Regarding “the determiner”, it is unclear what this determiner has been recited to represent.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, the aforementioned identified limitation is understood as --allowing change of the path of the vehicle when an instruction is input to the third input device while in the third mode or when it is determined that it is necessary to change the path according to the surrounding situation while in the third mode--.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 1, along with its corresponding dependent claims (claims 4-5 and 7) would be allowable if each and every objection set forth in the Office Action above is addressed by Applicant.
Claims 8 and 9 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
As indicated above, Applicant’s arguments with respect to the prior art rejections of at least independent claims 1, 8, and 9 as previously set forth in the Non-Final Office Action dated 12 November 2021 have been fully considered and are persuasive.  The prior art of record, whether taken alone or in combination, does not appear to teach nor render obvious the subject matter recited in at least independent claims 1, 8, and 9 as currently presented and as best understood by the Examiner.  The prior art of record does not appear to teach nor render obvious at least the subject matter (with limitations of claim 1 being recited below as exemplary language of the allowable subject matter) directed to:
wherein the second mode includes a third mode and a fourth mode, 
wherein, when a first predetermined condition is satisfied after the second input device is operated in the first mode, the processor is configured to determine the driving mode as the third mode, and until the first predetermined condition is satisfied from when the second input device is operated in the first mode, the processor is configured to determine the driving mode as the fourth mode, 
wherein the processor is configured to allow change of the path of the vehicle when an instruction is input to the third input device or the processor determines that it is necessary to change the path in the third mode, 
wherein the processor is configured to prohibit change of the path of the vehicle in the fourth mode, 
wherein, when a second predetermined condition is satisfied earlier than the first predetermined condition is satisfied after the driving mode is determined as the fourth mode, the processor is configured to determine the driving mode as the first mode, 
wherein the second predetermined condition includes a condition that the vehicle exits a section in which the automated driving is allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669